NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    MICHAEL RAY FUQUA, Petitioner.

                         No. 1 CA-CR 21-0260 PRPC
                               FILED 7-26-2022


     Petition for Review from the Superior Court in Navajo County
                            No. CR2005-0569
                The Honorable Michael D. Latham, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Robert E. Prather
Counsel for Respondent

Apfel Law Group, Phoenix
By Seth Apfel
Counsel for Petitioner
                              STATE v. FUQUA
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Brian Y. Furuya, Judge Jennifer B. Campbell, and Judge
Paul J. McMurdie delivered the following decision.


PER CURIAM:

¶1            Petitioner Michael Ray Fuqua seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is Fuqua’s first petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is the petitioner’s burden
to show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, the petition for
review, response, and reply. We find the petitioner has not established an
abuse of discretion.

¶4            We grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         2